Title: From George Washington to Edward Hand, 3 July 1783
From: Washington, George
To: Hand, Edward


                        
                            Dr Sir
                            Newburgh July 3d 1783
                        
                        In ansr to yours of last Eveng I should advise, that the Return of Hazens Regt be sent back, that the
                            Commanding Officer be informed that unless the Alterations respectg the promotion of Officers between the present
                            & last Return is made on good authority the Return cannot be accepted, that the Officer signing becomes
                            responsible for the veracity of it, and must abide the consequences of the Return should it be found erroneous—These
                            things may be communicated by way of caution, in a proper military manner, so as to produce the desired effect, without any
                            difficulty—I am &c.

                    